290 S.W.3d 157 (2009)
Brian K. KRENZER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69571.
Missouri Court of Appeals, Western District.
August 11, 2009.
Frederick J. Ernst, for Appellant.
Jayne T. Woods, for Respondent.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
Brian Krenzer appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. He sought to vacate his conviction for second-degree robbery, section 569.030, RSMo 2000, and sentence as a persistent offender to twenty-five years imprisonment. Mr. Krenzer claims that he was provided ineffective assistance of counsel regarding various evidentiary issues. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).